



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Drexler, 2012
    ONCA 413

DATE: 20120618

DOCKET: C54290

Juriansz, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Martin Drexler

Applicant/Appellant

Alan D. Gold and James Hawkins, for the appellant

Michael Medeiros, for the respondent

Heard: May 30, 2012

On appeal from a decision of Justice John R. Sproat of
    the Superior Court of Justice, sitting as a summary conviction appeal court, on
    September 13, 2011.

ENDORSEMENT

[1]

The applicant seeks leave to appeal from a decision of a judge of the
    Superior Court of Justice, sitting as a summary conviction appeal court (the
    appeal judge), affirming the applicants conviction for assault causing bodily
    harm.

[2]

At the conclusion of argument, we refused leave to appeal. We said that
    we would give our reasons later. These are our reasons.

The Trial Proceedings

[3]

At trial, two witnesses testified: the complainant and the appellant.
    The events that underpinned the prosecution were captured on video surveillance
    equipment in the licensed premises where the incident took place. The trial
    judge watched the video, which was entered as part of the Crowns case.

[4]

The trial judge believed the complainants version of events and
    disbelieved the applicants claim of self-defence. He considered that the video
    confirmed the complainants version of the incident and belied the applicants assertion
    of self-defence.

The Summary Conviction Appeal

[5]

On the summary conviction appeal against conviction, the applicant
    contended that the trial judge had misapprehended the evidence, thus had
    erroneously rejected the claim of self-defence. During oral argument, the
    appeal judge raised the issue of self-defence, in particular whether the
    evidence adduced at trial provided an air of reality for consideration of that
    justification.

[6]

The appeal judge also watched the video. He concluded that the trial
    judge had not misapprehended the evidence at trial, in particular the images
    shown on the videotape. The appeal judge considered that there was no air of
    reality to support the claim of self-defence. He dismissed the appeal from
    conviction, but allowed the appeal from sentence to the extent of deleting a
    firearms prohibition ordered at trial.

The Proposed Grounds of Appeal

[7]

The applicant seeks leave to appeal against both conviction and
    sentence.

[8]

On conviction, the applicant reinvigorates his claim about
    self-defence.  He says that the appeal judge was wrong in affirming the trial
    judges conclusion that self-defence lacked an air of reality. He adds that the
    appeal judge erred in reinterpreting the videotape
de novo
, rather
    than ordering a new trial on the basis that the trial judge had misapprehended
    the evidence.

[9]

On sentence, the applicant seeks leave to argue that the appeal judge
    erred in law in failing to delete the custodial portion of the sentence because
    of the applicants unblemished antecedents and the complainants provoking
    conduct.

The Standard for Granting Leaving to Appeal

[10]

Under
    s. 839(1)(a) of the
Criminal Code
, we grant leave to appeal sparingly.
    The most influential factors in determining whether to grant leave to appeal
    are the significance of the legal issues raised to the general administration
    of criminal justice and the merits of the proposed grounds of appeal:
R. v.
    R. (R.)
(2008), 90 O.R. (3d) 641 (C.A.), at para. 37.

[11]

If
    the issues raised by the applicant have significance to the administration of
    justice beyond the unique circumstances of the case in which they arise, we may
    grant leave to appeal, provided the grounds raised are at least arguable, even
    if they are not especially compelling:
R. (R.)
, at para. 37. We may
    also grant leave to appeal where the merits appear very strong, even if the
    issues raised are not of general importance, especially where the conviction is
    serious and the applicant faces a significant deprivation of liberty if the
    conviction is sustained:
R. (R.)
, at para. 37.

The Standard Applied

[12]

The
    proposed grounds of appeal against conviction and sentence lack significance to
    the administration of justice beyond the singular circumstances of this case.

[13]

The
    entire argument of the applicant is premised on what he alleges is a
    misapprehension by the trial judge and appeal judge of a movement of the
    complainants arm as shown in the video. It is this movement that he alleges
    grounds the claim of self-defence. The applicant invites our review of the
    video and says that if we see a push by the complainant, we should grant leave,
    allow the appeal, and order a new trial on the basis of a misapprehension of
    the evidence.

[14]

The
    trial judge grounded his finding of guilt on the evidence as a whole.  He
    believed the complainant. He considered the video confirmed the complainants
    account and put the lie to the applicants claim of self-defence.  The appeal
    judge made no discrete finding that the trial judge misapprehended the evidence
    and concluded that there was no air of reality to self-defence.

[15]

The
    proposed ground of appeal involves an assessment of an item of evidence that
    formed part of the evidence adduced at trial. Assuming that the proposed ground
    of appeal raises a question of law alone, and is not a thinly-veneered attempt
    to revisit for the second time the factual findings of the trial judge, nothing
    takes this case beyond its idiosyncratic facts and confers upon it some
    significance to the general administration of criminal justice.

[16]

Nor
    are the merits of the proposed ground of appeal strong. The applicant disagrees
    with a critical finding of fact made at trial. The finding was made on the
    basis of the evidence as a whole, not on the judges observation of the
    videotape. The verdict is not unreasonable and the applicant has failed to
    establish any misapprehension of evidence.

[17]

The
    application for leave to appeal sentence is also linked to what the applicant
    claims was provoking conduct by the complainant. The relevance of such conduct
    as a sentencing factor is well-established. No such conduct was established
    here.

Conclusion

[18]

For
    these reasons, we refused leave to appeal at the conclusion of oral argument.

R.G. Juriansz J.A.

David Watt J.A.

Alexandra Hoy J.A.


